UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7702



SALATHIEL FRANKLIN QUESENBERRY, JR.,

                                              Plaintiff - Appellant,

          versus


H. L. KIRKPATRICK, III, Judge; KRISTEN KELLER
BURNSIDE; JAMES BARE; STATE OF WEST VIRGINIA;
RALEIGH COUNTY SHERIFF’S DEPARTMENT,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. Charles H. Haden II, Chief
District Judge. (CA-01-207-5)


Submitted:   April 18, 2002                 Decided:   April 25, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Salathiel Franklin Quesenberry, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Salathiel Franklin Quesenberry seeks to appeal the district

court’s   order   adopting     the   report         and   recommendation   of   the

magistrate judge and dismissing his 42 U.S.C.A. § 1983 complaint.

We   dismiss    the   appeal      for    lack        of    jurisdiction    because

Quesenberry’s notice of appeal was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).          This appeal period is “mandatory and

jurisdictional.”      Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on May

16, 2001.   Appellant’s notice of appeal was filed on September 27,

2001.   Because Appellant failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss   the   appeal.      We   also       deny    Quesenberry’s   motion     for

appointment of counsel, his motion for a hearing, and his motion

objecting to the filing fee. We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                         2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    3